DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyda et al. (US 6,404,873 B1), hereinafter “Beyda,” in view of Baker et al. (US 2010/0275134 A1), hereinafter “Baker.”
As to claim 1, Beyda discloses a system including: 
multiple audio transducers (Col. 4 lines 18-21, Fig. 1. “The communication devices are preferably Internet protocol (IP) telephony-enable computers.” Audio transducers inherent for IP telephony-enable computers.) including: 
a first audio transducer configured to generate a first audio output directed to an operator at a first operator location (Col. 4 lines 18-21, Figs. 1-3. First terminal 14. Audio transducer to generate audio output inherent for IP telephony enabled computer.); and 
a first audio input paired to the first audio transducer, the first audio input coupled to at least a first microphone directed at the first operator location  (Col. 4 lines 18-21, Figs. 1-3. First terminal 14. Microphone for audio input inherent for IP telephony enabled computer.); and 
audio control circuitry in communication with the multiple audio transducers and at least the first microphone (Multipoint Control Unit 12, Gatekeeper 10, Data Router 36, Figs. 1-3.), the audio control circuitry configured to: 
mix a first audio channel generated using at least the first microphone into a conference audio stream (Col. 5 lines 30-35, Figs. 1-3. “A conventional main conference call between first 14, second 16, and third 18 terminals includes first voice data 42 which is transmitted to the MCU 12 via the gateway, where it is mixed with other simultaneously transmitted first voice data.”); 
provide the conference audio stream to the multiple audio transducers (Col. 5 lines 30-35, Figs. 1-3. “The mixed voice data 44 is transmitted to the main conference call terminals.”); 
receive an instruction to set up a sub-conference audio stream among a sub- group of the multiple audio transducers including the first audio transducer (Col. 4 lines 36-40, 49-54 and 63-65, Figs. 1-3. “First terminal 14 transmits a subconference call set-up request 28 to another conference call terminal.” “A subconference call subsystem 30 receives the call setup request.” “The conference call subsystem 26 and the subconference call subsystem 30 can be located within the gate keeper 10.); 
after receiving the instruction: remove the first audio channel from the conference audio stream (Col. 5 lines 30-65, Figs. 1-3. Second voice data 38 (i.e. subconference voice data) not provided in mixed first voice data 44 (i.e. main conference call) and instead provided in mixed first/second voice data 40 (i.e. subconference call). The second voice data from each terminal of the subconference was removed from the main conference.); 
mix the first audio channel into the sub-conference audio stream (Col. 5 lines 50-58, Figs. 1-3. “All second voice data 38 generated from any one of the subconference terminals is transmitted to MCU 12 via gateway 10, where it is mixed with first voice data 42 and unmixed second voice data from other subconference call terminals.”); and 
provide the sub-conference audio stream to the sub-group of the multiple audio transducers (Col. 5 lines 58-61, Figs. 1-3. “The mixed first and second voice data 40 is transmitted to the subconference call terminals.”).
Beyda does not expressly disclose obtain an audio profile for the operator at the first operator location and process the first audio output based on the obtained audio profile.
Beyda in view of Baker discloses obtain an audio profile for the operator at the first operator location and process the first audio output based on the obtained audio profile (Baker, ¶0006 and ¶0048, Figs. 1 and 2. User preferences stored in user profile associated with a conference participant and used to regulate the conference. Can be stored on a conference bridge or on the endpoint itself. User preference information includes audio equalizer preferences.).
Beyda and Baker are analogous art because they are from the same field of endeavor with respect to conference calls.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use user preferences, as taught by Baker. The motivation would have been to improve usability of the conference (Baker, ¶0003).
As to claim 4, Beyda in view of Baker discloses where the instruction to set up a sub-conference audio stream includes an invitation to join a subgroup (Beyda, Col. 4 lines 36-40 and 49-54 Figs. 1-3 and 6. “First terminal 14 transmits a subconference call set-up request 28 to another conference call terminal.” “A subconference call subsystem 30 receives the call setup request.” Request/invitation to join transmitted to another terminal.).
	As to claim 5, Beyda in view of Baker discloses where the audio control circuitry is configured to cause a display of the invitation on a user interface console (Beyda, Col. 4 lines 40-48. “The call set-up request includes a message identifying the requesting party. Preferably, the requesting party has the option of including a text message with the call set-up request, which indicates the proposed subject matter of interest to the first terminal user. Based on the included message, the sixth terminal user can decide whether to accept the proposed subconference call. The text message can be in the form of an e-mail message to the sixth terminal user, but other message-exchange techniques may be used.” Request message displayed at terminal.). 
	As to claim 6, Beyda in view of Baker discloses where: the sub-conference audio stream includes a temporary audio stream (Beyda, Col. 5 line 66 – Col. 6 line 13, Fig. 4. Terminals can leave subconference after joining.); and 
the audio control circuitry is configured to mix the first audio channel back into the conference audio stream after the sub-conference audio stream ends (Col. 5 line 66 – Col. 6 line 13, Fig. 4. Terminal 20 disconnects from subconference and joins main conference. Voice data mixed back into main conference.).
	As to claim 7, Beyda in view of Baker discloses where the audio control circuitry includes circuitry distributed over multiple physical locations (Beyda, Figs. 1 and 3. MCU 12, Gatekeeper 10 and Data router 36 at different locations. Col. 3 lines 35-37 further discloses that the MCU can be centrally located or distributed in the subconference terminals.).
Claims 11 and 17 are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same rationale as claim 1 above.
	As to claims 12-14, they are rejected under claim 11 using the same motivation as claim 5-7 above.
	As to claim 20, Beyda in view of Baker discloses where receiving the instruction to set up a sub- conference audio stream includes responding to an invitation to join a subgroup (Beyda, Col. 4 lines 44-46. “Based on the included message, the sixth terminal user can decide whether to accept the proposed subconference call.” Invited terminal can accept/decline joining the subconference call.).

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beyda in view of Baker, as applied to claims 1 and 17 above, and further in view of Ramprashad et al. (US 9,516,409 B1) hereinafter “Ramprashad.”
As to claim 2, Beyda in view of Baker does not expressly disclose including a beam-forming array in a listening configuration that includes at least the first microphone.
Beyda in view of Baker as modified by Ramprashad discloses including a beam-forming array in a listening configuration that includes at least the first microphone (Ramprashad, Col. 9 lines 40-45, Fig. 2. “The microphone beamformer 207 receives input signals from one or more of the microphones 201 in the microphone array 105A and generates one or more microphone beams based on these received signals.”).
Beyda, Baker and Ramprashad are analogous art because they are from the same field of endeavor with respect to conferencing systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a beamforming microphone array, as taught by Ramprashad . The motivation would have been to reduce echo and background noise picked up.
As to claim 10, Beyda in view of Baker does not expressly disclose including a beam-forming array that includes that includes the first audio transducer.
Beyda in view of Baker as modified by Ramprashad discloses including a beam-forming array that includes that includes the first audio transducer (Ramprashad, Col. 9 lines 55-58 and Fig. 7. “The speaker beamformer 701 may generate and adjust one more beams produced by the speaker 113A based on audio signals received from the far-end system 103.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a speaker beamformer, as taught by Ramprashad . The motivation would have been to reduce echo while maximizing sound level at the user (Ramprashad, Col. 9 lines 58-63).
As to claim 18, it is rejected under claim 17 using the same motivation as claim 2 above.

Claim 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beyda in view of Baker, as applied to claims 1 and 17 above, and further in view of McCaskill (US 2003/0081504 A1).
As to claim 3, Beyda in view of Baker does not expressly disclose including position tracking circuitry configured to track a position of the first operator location.
Beyda in view of Baker as modified McCaskill discloses including position tracking circuitry configured to track a position of the first operator location (McCaskill, ¶0002, ¶0015 and ¶0046, Figs. 1 and 4. Audio source located and tracked with acoustic tracking system including microphones and camera.).
Beyda, Baker and McCaskill are analogous art because they are from the same field of endeavor with respect to audio conferencing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to track a conference participant, as taught by McCaskill. The motivation would have been to improve the personal experience on the conference call when multiple people are sharing a terminal (McCaskill, ¶0004).
As to claim 19, it is rejected under claim 17 using the same motivation as claim 3 above.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyda in view of Baker, as applied to claims 1 and 11 above, and further in view of Flanagan et al. (US 6,339,754 B1) hereinafter “Flanagan.”
As to claim 8, Beyda in view of Baker does not expressly disclose where the audio control circuitry is configured to perform language processing on the conference audio stream, the sub-conference audio stream, or both.
Beyda in view of Baker as modified by Flanagan discloses the audio control circuitry is configured to perform language processing on the conference audio stream, the sub-conference audio stream, or both (Flanagan, Col. 2 lines 16-22. “The present invention integrates speech generation and speech recognition technology as well as machine translation technology in an online chat or conferencing system so that subscribers may speak rather than type their messages and hear comments from subscribers who may have entered their messages, possibly in a different language.” Speech translation in conferences.).
Beyda, Baker and Flanagan are analogous art because they are from the same field of endeavor with respect to conferencing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to translate speech, as taught by  Flanagan. The motivation would have been so that subscribers may speak rather than type their messages and hear comments from subscribers who may have entered their messages, possibly in a different language (Flanagan, Col. 2 lines 16-22).
	As to claim 9, Beyda in view of Baker does not expressly disclose where the audio control circuitry is configured to perform language processing by applying a live machine translation of speech within the conference audio stream, the sub-conference audio stream, or both.
Beyda in view of Baker as modified by Flanagan discloses where the audio control circuitry is configured to perform language processing by applying a live machine translation of speech within the conference audio stream, the sub-conference audio stream, or both (Flanagan, Col. 2 lines 16-22. “The present invention integrates speech generation and speech recognition technology as well as machine translation technology in an online chat or conferencing system so that subscribers may speak rather than type their messages and hear comments from subscribers who may have entered their messages, possibly in a different language.” Machine translation of speech in conferences.).
	The motivation is the same as claim 8 above.
	As to claims 15-16, they are rejected under claim 11 using the same motivation as claims 8-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654